Acknowledgement of Independent Registered Public Accounting Firm The Board of Directors and Shareholders YUM! Brands, Inc.: We hereby acknowledge our awareness of the use of our report dated October 13, 2009, included within the Quarterly Report on Form 10-Q of YUM! Brands, Inc. for the twelve and thirty-six weeks ended September 5, 2009, and incorporated by reference in the following Registration Statements: Description Registration Statement Number Form S-3 and S-3/A Debt Securities 333-160941 Debt Securities 333-133097 YUM! Direct Stock Purchase Program 333-46242 $2,000,000,000 Debt Securities 333-42969 Form S-8s YUM! Restaurants Puerto Rico, Inc. Save-Up Plan 333-85069 Restaurant Deferred Compensation Plan 333-36877, 333-32050 Executive Income Deferral Program 333-36955 YUM! Long-Term Incentive Plan 333-36895, 333-85073, 333-32046 SharePower Stock Option Plan 333-36961 YUM! Brands 401(k) Plan 333-36893, 333-32048, 333-109300 YUM! Brands, Inc. Restaurant General Manager Stock Option Plan 333-64547 YUM! Brands, Inc. Long-Term Incentive Plan 333-32052, 333-109299 Pursuant to Rule 436(c) under the Securities Act of 1933 (the “Act”), such report is not considered part of a registration statement prepared or certified by an independent registered public accounting firm, or a report prepared or certified by an independent registered public accounting firm within the meaning of
